DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/17/2020 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2001/0033266 A1).

Claim 1, Lee (Fig. 4-17) discloses a driving circuit (34; Fig. 4; wherein discloses a gate driver) for display panel (Fig. 4; Paragraph [0034]), comprising: 
a first power supply circuit (54; Fig. 12; wherein figure shows a high level voltage generator which generates a first supply voltage VDD1; claim also does not specifically claim “separate” power supplies therefore the examiner reads the first and second power supply circuit as a single unit which produces two different supply voltages), producing a first supply voltage (VDD1; Fig. 12); 

a plurality of drivers (36A and 39; Fig. 12; 36 and 38; Fig. 4), generating a plurality of gate signals (GL; Fig. 12; SCS; Fig. 13; GL1-GLn; Fig. 4), including a plurality of first power supply input terminals (56; Fig. 12; wherein figure shows terminal connected to VDD1; Fig. 4; wherein figure shows each of the control switches for each gate line is connected the first power supply terminal and act as a plurality of first power supply input terminals) and a plurality of second power supply input terminals (56; Fig. 12; wherein figure shows terminal connected to VDD2; Fig. 4; wherein figure shows each of the control switches for each gate line is connected the first power supply terminal and act as a plurality of first power supply input terminals), said plurality of first power supply input terminals (56; Fig. 12; wherein figure shows terminal connected to VDD1) coupled to said first power supply circuit (54; Fig. 12; wherein figure shows a high level voltage generator which generates a first supply voltage VDD1) for receiving said first supply voltage (VDD1; Fig. 12), said plurality of second power supply input terminals (56; Fig. 12; wherein figure shows terminal connected to VDD2) coupled to said second power supply circuit (54; Fig. 12; wherein figure shows a high level voltage 
wherein said voltage level (Fig. 13) of said plurality of gate signals (GL; Fig. 12; SCS; Fig. 13) are risen to a predetermined voltage level (VDD1; Fig. 13) in said voltage rising period (VDD1; Fig. 13; wherein figure shows applying a voltage VDD1 during a first driving period), and said voltage level (Fig. 13) of said plurality of gate signals (GL; Fig. 12; SCS; Fig. 13) are held at a turn-on voltage level (VDD2; Fig. 13) in said voltage holding period (VDD2; Fig. 13; wherein figure shows applying a voltage VDD2 during a second driving period).  

Claim 3, Lee (Fig. 4-17) discloses wherein said plurality of drivers (36A and 39; Fig. 12) rises said voltage level of said plurality of gate signals (SCS; Fig. 13) to said predetermined voltage level (VDD1; Fig. 13) according to said first supply voltage (VDD1; Fig. 12) and said predetermined voltage level is higher than or equal to said 

Claim 4, Lee (Fig. 4-17) discloses wherein said plurality of drivers (36A and 39; Fig. 12) hold said voltage level of said plurality of gate signals (VDD2; Fig. 13) at said turn-on voltage level (Paragraph [0044]; wherein discloses holding at threshold voltage of TFT CMN) according to said second supply voltage (VDD2; Fig. 12 and 13).  

Claim 5, Lee (Fig. 4-17) discloses wherein said plurality of drivers (36A and 39; Fig. 12) control said voltage level of said plurality of gate signals (GL; Fig. 12; SCS; Fig. 13) to be lowered from said turn-on voltage level (Vgl; Fig. 12 and 13; Paragraph [0046]) to a cutoff voltage level (Vgl; Fig. 12 and 13) according to a third supply voltage (40; Fig. 12).  

Claim 15, Lee (Fig. 4-17) discloses and further comprising: 
a comparison circuit (60; Fig. 14; Paragraph [0048]), coupled to a baseline voltage (Vref; Fig. 14) and said gate signal (Vgh; Fig. 14), and generating a compare signal (Paragraph [0048]) according to said baseline voltage (Vref; Fig. 14) and said gate signal (Vgh; Fig. 14); and 
a control circuit (Q1 and Q2; Fig. 14), coupled to said comparison circuit (60; Fig. 14) and said plurality of drivers (36A and 39; Fig. 12), and controlling (Fig. 15) said plurality of drivers (36A and 39; Fig. 12) according to said compare signal (60; Fig. 14) to control (Q1 and Q2; Fig. 14) said voltage level of said plurality gate signals (Vgh; Fig. 

Claim 16, Lee (Fig. 4-17) discloses further comprising a control circuit (48; Fig. 4; wherein discloses a timing controller), coupled to (GSC and GSP; Fig. 12) said plurality of drivers (36A and 39; Fig. 12), controlling (GSC and GSP; Fig. 12) said plurality of drivers (36A and 39; Fig. 12) to rise said voltage level (GSC and 56; Fig. 12) of said plurality of gate signals (Vgh; Fig. 12) according to said first supply voltage (VDD1; Fig. 12), performing timing (Fig. 13 and 15), and controlling (GSC and GSP; Fig. 12) said plurality of drivers (36A and 39; Fig. 12) to hold said voltage level (Fig. 13) of said plurality of gate signals (Vgh; Fig. 13) according to said second supply voltage (VDD2; Fig. 13) when the time exceeds the predetermined time (GSC; Fig. 15).  

Claim 17, Lee (Fig. 4-17) discloses wherein said plurality of drivers (36A and 39; Fig. 12) further comprises, respectively (Fig. 4), a pull-down circuit (39; Fig. 12), coupled to an output terminal of said driver (GL; Fig. 12), and controlling (36A; Fig. 12) said voltage level (Fig. 13) of said gate signal (SCS; Fig. 13) to be lowered to a cutoff voltage level (Vgl; Fig. 13; Paragraph [0046]).  

Claim 18, Lee (Fig. 4-17) discloses wherein after said plurality of pull-down circuits (39; Fig. 12; 39; Fig. 4) control said voltage level (Fig. 13) of said plurality of gate signals (SCS; Fig. 13; GL; Fig. 12) to be lowered to a pull-down voltage level (Vgl; Fig. 12 and 13), said plurality of pull-down circuits (39; Fig. 12; 39; Fig. 4) further control .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2001/0033266 A1) in view of Nam et al (US 2012/0188213 A1).

Claim 6, Lee discloses the driving circuit for display panel of claim 1.
Lee does not expressly disclose wherein said plurality of drivers include, respectively, a precharge circuit, rising said voltage level of said plurality of gate signals to a first precharge voltage level according to a first precharge voltage, and said first precharge voltage level is lower than said predetermined voltage level.  
Nam (Fig. 2-7) discloses wherein said plurality of drivers (120; Fig. 2) include, respectively, a precharge circuit (Fig. 4; Paragraph [0056]), rising said voltage level (Fig. 5) of said plurality of gate signals (G1-Gn; Fig. 2) to a first precharge voltage level (VGH1; Fig. 5) according to a first precharge voltage (320; Fig. 4), and said first precharge voltage level (VGH1; Fig. 5) is lower than said predetermined voltage level (VGH3 or VGH; Fig. 5).  


Claim 7, Nam (Fig. 2-7) discloses wherein said precharge circuit (Fig. 4) is coupled between a third power supply circuit (320; Fig. 4) and an output terminal (VGH; Fig. 4) of said driver (120A; Fig. 4), and said third power supply circuit (320; Fig. 4) provides said first precharge voltage (VGH1; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s gate driving circuit by applying different gate voltages, as taught by Nam, so to use a gate driving circuit with different gate voltages for providing a method of driving a liquid crystal display device (LCD) for reducing and/or preventing a white flash phenomenon generated while charging the storage capacitor (Paragraph [0013]).

Claim 8, Nam (Fig. 2-7) discloses wherein said precharge circuit (Fig. 4) is coupled to a first power supply circuit (320; Fig. 4), and said first power supply circuit (Fig. 4) provides said first precharge voltage (VGH1; Fig. 4 and 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s gate driving circuit by 

Claim 9, Nam (Fig. 2-7) discloses wherein said precharge circuit (Fig. 4) controls said voltage level (Fig. 5) of said plurality of gate signals (G1-Gn; Fig. 2) to be risen from said first precharge voltage level (VGH1; Fig. 5) to a second precharge voltage level (VGH2; Fig. 5) according to a second precharge voltage (VGH2; Fig. 4 and 5), and said second precharge voltage level (VGH2; Fig. 5) is lower than said predetermined voltage level ((VGH3 or VGH; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s gate driving circuit by applying different gate voltages, as taught by Nam, so to use a gate driving circuit with different gate voltages for providing a method of driving a liquid crystal display device (LCD) for reducing and/or preventing a white flash phenomenon generated while charging the storage capacitor (Paragraph [0013]).

Claim 10, Nam (Fig. 2-7) discloses wherein said precharge circuit (Fig. 4) is coupled between a third power supply circuit (320; Fig. 4) and an output terminal (VGH; Fig. 4) of said driver (120A; Fig. 4), and said third power supply circuit (320; Fig. 4) provides said first precharge voltage (VGH1; Fig. 4) and said second precharge voltage (340 and VGH2; Fig. 4). 


Claim 11, Nam (Fig. 2-7) discloses wherein said precharge circuit (Fig. 4) is coupled to said first power supply circuit (320; Fig. 4), and said first power supply circuit (Fig. 320; Fig. 4) provides said first precharge voltage (VGH1; Fig. 4) and said second precharge voltage (340 and VGH2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s gate driving circuit by applying different gate voltages, as taught by Nam, so to use a gate driving circuit with different gate voltages for providing a method of driving a liquid crystal display device (LCD) for reducing and/or preventing a white flash phenomenon generated while charging the storage capacitor (Paragraph [0013]).

Allowable Subject Matter
Claims 19-22 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 19 and 12 are both directed to high voltage tolerant circuit or precharge circuit shown in specification figure 5 as element 43. The circuit as claimed is directed to be within each gate driver circuit 41 of Applicant’s figure 4. The Examiner believes that the circuit as claimed in not specifically disclosed or taught by the cited prior art references. In light of this the Examiner believes that claims contain allowable subject matter.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
The Applicant argues on pages 13-14 of the submitted response that the prior art reference of Lee (US 2001/0033266 A1) fails to disclose "a first power supply circuit, producing a first supply voltage;", "a second power supply circuit, producing a second supply voltage, and the electric charge provided by said second power supply circuit is lower than the electric charge provided by the first power supply circuit", "said plurality of first power supply input terminals coupled to said first power supply circuit for receiving said first supply voltage, said plurality of second power supply input terminals coupled to said second power supply circuit for receiving said second supply voltage" and "wherein said voltage level of said plurality of gate signals are risen to a predetermined voltage level in said voltage rising period, and said voltage level of said 
The Examiner respectfully disagrees with this argument. The claims as currently written do not specifically claim two “separate” power supply circuits and two “separate” input terminals. For example they could be two power supply circuits producing two voltage within a single unit or they could be two power supply circuits producing two voltage in two separate units. In light of this reading the Examiner broadly reads the claims with respect the prior art reference of Lee (US 2001/0033266 A1) figure 4, 12, and 13. Lee discloses in figure 4 shows a shift register connected to a plurality control switches which is further connected between a gate line and the high voltage line. Each of the respective control switches act as plurality of first and second supply input terminals. Then looking figure 12 each of the control switches 39 from figure 4 is connected to a first and second voltage supply terminals via the voltage controller 56. Each of the control switches the produce a waveform like SCS in figure 13 which shows a first period having a greater voltage VDD1 followed by the smaller voltage VDD2 in a second period. Therefore the Examiner believes that Lee teaches the Applicant’s waveform shown in figure 6 from t4-t7. Also looking at the Applicant’s specification figure 4 shows a power supply 52 supplying two voltages to a single transistor. This the same concept the Examiner believes to read on the claim. The Examiner believes that the claims can be easily amended to overcome the current rejection by either adding more structural elements such as the two transistor (T1 and T2) to the claim to further clarify the separate input terminals. Also claiming separate power supply circuit could also overcome the current rejection. But as the claims are currently written, the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	02/19/2021